COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      D & R USA Enterprise, Inc., Saherish Business, Inc. d/b/a Texas Food
                          Mart, and Samoda, Inc. d/b/a Amigo Food Mart v. SCF RC Funding
                          IV, LLC, Essential Properties Realty Trust, LLC a/k/a SCF Realty
                          Group, LLC, Mountain Express Oil Company, and Trujo Wadud,
                          Individually

Appellate case number:    01-22-00018-CV

Trial court case number: 2021-47779

Trial court:              127th District Court of Harris County

        On September 13, 2022, this Court requested a response from Appellants D & R USA
Enterprise, Inc., Saherish Business, Inc. d/b/a Texas Food Mart, and Samoda, Inc. d/b/a Amigo
Food Mart to the Joint Motion to Dismiss Appeal for Want of Jurisdiction (“Motion to Dismiss”)
filed by Appellees SCF RC Funding IV, LLC, Essential Properties Realty Trust, LLC a/k/a SCF
Realty Group, LLC, Mountain Express Oil Company, and Trujo Wadud, Individually. We
ordered Appellants to file a response to Appellees’ Motion to Dismiss by September 23, 2022.
       On September 19, 2022, Appellants filed a Motion for Extension of Time for Filing
Response to Appellees’ Motion to Dismiss, requesting an extension until October 23, 2022. On
September 22, 2022, Appellees filed a “Joint Statement to the Court” in which they asked that
Appellants be given a ten-day extension, rather than the thirty-day extension Appellants
requested, asserting “an extension of time of 30 days is unnecessarily lengthy for a letter brief
addressing narrow jurisdictional issues” and because Appellees’ brief is due October 14, 2022.
       Appellants’ Motion for Extension of Time is granted in part. Appellants’ response to
Appellees’ Motion to Dismiss is due October 14, 2022.
       Appellees’ brief is due November 18, 2022.
       It is so ORDERED.
Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: September 29, 2022